Citation Nr: 0620197	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  03-05 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Cushing's syndrome, 
also claimed as osteoporosis, to include as secondary to 
service-connected steroid-dependent bronchial asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant had active military service from June 1977 to 
June 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 RO rating decision 
that denied service connection for Cushing's syndrome, also 
claimed as osteoporosis.  The appellant filed a Notice of 
Disagreement (NOD) in November 2002, and the RO issued a 
Statement of the Case (SOC) in December 2002.  The appellant 
filed a VA Form 9 (Appeal to the Board of Veterans' Appeals) 
in January 2003.

In September 2003, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing is of record.  

In April 2004, the Board remanded the matter on appeal to the 
RO for further development  After accomplishing the requested 
additional action, the RO continued the denial of the claim, 
as reflected in a May 2005 Supplemental SOC (SSOC), and 
returned the file to the Board for appellate review.

The Board notes that the appellant's service representative 
submitted an April 2006 informal brief to the Board that 
raises a new issue, entitlement to increased rating for 
service-connected tinnitus, which has not been adjudicated by 
the RO and is not before the Board at this time.  
Accordingly, this matter is referred to the RO for 
appropriate action.  





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Service medical records show that the appellant had the 
onset of Cushing's syndrome and osteoporosis in service, both 
of which were the result of therapeutic steroid treatments.

3.  The appellant currently has service connection for 
steroid-dependent bronchial asthma and for steroid-induced 
diabetes mellitus type II.

4.  Competent medical evidence establishes that the appellant 
does not currently have either active Cushing's syndrome or 
osteoporosis.
 

CONCLUSION OF LAW

The criteria for service connection for Cushing's syndrome, 
also claimed as osteoarthritis, to include as secondary to 
service-connected steroid-dependent sinusitis, are not met.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claim for service connection for Cushing's 
syndrome, claimed as osteoporosis, in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claim has been accomplished, 
as explained below.

In a September 2002 pre-rating letter, the RO advised the 
appellant of the criteria for service connection for 
Cushing's syndrome, as well as the criteria to reopen a 
previously denied claim for service connection for 
osteoporosis.  That letter informed the appellant that VA 
would make reasonable efforts to help the claimant obtain 
supporting evidence.  The letter specified the criteria to 
establish service connection for Cushing's disease and 
osteoporosis, and the evidence needed from the appellant.  
Thereafter, the appellant was afforded an opportunity to 
respond.  Thus, the Board finds that the appellant has 
received sufficient notice of the information and evidence 
needed to support his claim, and has been afforded ample 
opportunity to submit such information and evidence. 

The Board notes that the claim was remanded in April 2004.  
In compliance with that remand, the AMC sent the appellant a 
notice letter in May 2004 that satisfies the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained that the claimant, and 
what evidence, if any, will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the appellant was 
advised that VA is required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The letter identified the evidence 
of record to that point, including newly-received evidence, 
and asked the appellant to identify and provide the necessary 
releases for any medical providers from whom he wished VA to 
obtain additional evidence for consideration.  The AMC's 
letter specifically advised the appellant, "If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  
  
In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content of notice requirements have 
been met in this case.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant before and after the rating action 
on appeal.  However, the Board finds that any lack of full 
pre-adjudication notice in this appeal has not, in any way, 
prejudiced the appellant.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
April 5, 2006).  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the appellant 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and re-
adjudicated after notice was provided.  As indicated above, 
the appellant has been afforded opportunities to present 
information and/or evidence in support of his claim.  
Following the issuance of the May 2004 notice letter (which 
completed VA's notice requirements and corrected any 
deficiencies in the previous notice letter) the appellant had 
yet another opportunity to present information and/or 
evidence pertinent to the appeal.  Neither in response to any 
RO letters nor at any point during the pendency of this 
appeal has the appellant informed the RO of the existence of 
any evidence that needs to be obtained prior to adjudication 
by the Board.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this case, the veteran's status is not at issue.  While 
the RO has not notified the appellant of the criteria for 
degree of disability or effective date of rating, on these 
facts, such omission is harmless.  Id.  Because the Board's 
decision herein denies service connection for the claimed 
disability, no disability rating or effective date is being 
assigned; accordingly, there is no possibility of prejudice 
to the appellant under the notice requirements of 
Dingess/Hartman. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  The RO obtained the appellant's 
service medical records and from those VA and private medical 
providers that the appellant identified as having relevant 
records.  The appellant has not identified, and the file does 
not indicate, that there are any other VA or non-VA medical 
providers having records that should be obtained before the 
claim is adjudicated.  The appellant has been afforded 
several VA medical examinations to determine the etiology of 
his claimed disability, and the reports of those examinations 
are of record.  The appellant was afforded a hearing before 
the Board in which to present evidence and arguments in 
support of his claim; the transcript of that hearing is of 
record.  Significantly, the appellant has not identified, and 
the record does not otherwise indicate, any existing, 
pertinent evidence in addition to that identified above, that 
needs to be obtained.  The record also presents no basis for 
further development to create any additional evidence to be 
considered in connection with the claim.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2004).  The 
controlling regulation has been interpreted to permit a grant 
of service connection not only for disability caused by a 
service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a) (2002); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993). 

In this case, the appellant is seeking service connection for 
Cushing's syndrome and/or osteoporosis.  He has advanced two 
alternative theories for service connection: first, that the 
claimed conditions began with steroid treatment received 
during his military service, and, second, that the conditions 
are due to steroid treatments for service-connected 
respiratory disability

The appellant's service medical records show that he 
developed triad asthma in service, and was treated 
aggressively with a number of steroids.  An in-service 
medical treatment note dated in March 1997 shows a diagnosis, 
inter alia, of steroid side effects including cushingoid 
features and osteoporosis.  The appellant was reviewed for 
retention by a Medical Evaluation Board (MEB) in July 1996, 
due to a number of medical conditions including triad asthma, 
but a Physical Evaluation Board (PEB) in September 1996 
recommended that the appellant be retained on active duty.  
This evidence suggests the onset of Cushing's syndrome or 
osteoporosis in service. In this case, however, there is 
competent medical evidence that the appellant does not 
currently have Cushing's syndrome.  A VA medical examiner in 
June 1997 diagnosed steroid side effects including cushingoid 
features, osteoporosis, diabetes mellitus, and 
hypercalciuria.  However, a subsequent VA examiner in October 
2002 stated, after detailed examination of the appellant, 
that the appellant did not have the physical characteristics 
of iatrogenic Cushing's syndrome and concluded that it is not 
at least as likely as not that the appellant's reported 
complaints were due to Cushing's syndrome.  In December 2004, 
a different VA examiner reviewed the entire VA medical file 
and claims file, examined the appellant, and arrived at the 
conclusion that the appellant had experienced the onset of 
iatrogenic Cushing's syndrome during military service due to 
the administration of therapeutic steroids, but that in 
subsequent years he had been tapered off the steroid and no 
longer appeared to have active Cushing's syndrome.  (The 
Board notes, parenthetically, that the December 2004 examiner 
stated that the appellant does have two current complications 
of the iatrogenic Cushing's syndrome, obesity and diabetes; 
the Board notes that obesity is not a disability compensable 
by VA and that the appellant has already been granted service 
connection for steroid-induced diabetes mellitus type II).

Similarly, the competent evidence does not establish current 
evidence of osteoporosis.  As noted above, the VA medical 
examiner in June 1997 diagnosed steroid side effects 
including cushingoid features, osteoporosis, diabetes 
mellitus, and hypercalciuria.  The VA medical examiner in 
October 2002 stated that he did not have data on 
osteoporosis.  However, the VA examiner in December 2004 
specifically stated that review of the appellant's current 
bone mass density had improved from -2.3 standard deviations 
to -2 standard deviations, taking him from what was 
osteoporosis and putting him currently into osteopenia.  (The 
Board notes parenthetically that this is consistent with a VA 
clinical note dated in October 2001, in which Dr. P.M.F., a 
VA physician, stated that the appellant currently had 
osteopenia due to a past history of prednisone treatments; 
however, osteopenia is a clinical finding, not a chronic 
disability for which service connection can be granted.)   

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Thus, where, as here, the competent 
medical establishes that the appellant does not have the 
claimed disability((ies) for which service connection is 
sought, there can be no valid claim for service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Significantly, 
neither the appellant nor his representative has presented, 
identified, or alluded to the existence of a competent 
medical opinion to support the claim.  As uncontroverted 
medical evidence establishes that the appellant does not 
currently have either Cushing's syndrome or osteoporosis, it 
follows that his claims for service connection for those 
conditions must fail. 

In addition to the medical evidence addressed above, the 
Board has considered the appellant's assertions in connection 
with the claim on appeal.  The appellant has submitted 
photographs of himself (as evidence of having cushingoid 
features), as well as a number of letters; the appellant also 
testified before the Board in September 2003 in regard to his 
current symptoms.  As a layperson, the appellant is competent 
to testify in regard to the onset and continuity of 
symptomatology.  See Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Caldwell 
v. Derwinski, 1 Vet. App. 466 (1991).  However, this case 
turns on a medical matter-specifically, the current 
existence of the claimed disability-and, as a layperson 
without the appropriate medical training and expertise, the 
appellant simply is not competent to render a probative 
(persuasive) opinion such a matter.  See Bostain v. West, 11 
Vet. App; 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App.492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of 
opining, however sincerely, on matters requiring medical 
knowledge).  Hence, his assertions as the current existence 
of the claimed disability, and the relationship between such 
disability and service, have no probative value.  

Under these circumstances, the claim for service connection 
for Cushing's syndrome and/or osteoporosis must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for Cushing's syndrome, also claimed as 
osteoporosis, to include as secondary to service-connected 
steroid-dependent bronchial asthma, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


